NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 13-10478

                Plaintiff - Appellee,             D.C. No. 2:13-cr-00653-GMS

  v.
                                                  MEMORANDUM*
SANTIAGO ARCE-RODRIGUEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Arizona
                     J. Frederick Motz, District Judge, Presiding**

                              Submitted June 12, 2014***

Before:         McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Santiago Arce-Rodriguez appeals from his guilty-plea conviction and

18-month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326;


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable J. Frederick Motz, Senior United States District Judge
for the District of Maryland, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and from the district court’s order denying his motion to extend time to file a

notice of appeal. Pursuant to Anders v. California, 386 U.S. 738 (1967), Arce-

Rodriguez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Arce-

Rodriguez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Treating Arce-Rodriguez’s appeal as timely, our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                      13-10478